Citation Nr: 0718328	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  04-28 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including depression and anxiety, as secondary to service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The veteran had active service from June 1974 until May 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDING OF FACT

The psychiatric disorder, including depression and anxiety, 
is not causally or etiologically related to service or to the 
veteran's service-connected bilateral hearing loss.


CONCLUSION OF LAW

The criteria for a grant of service connection for a 
psychiatric disorder, including depression and anxiety have 
not been met. 38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of two letters from the RO 
to the veteran dated in June of 2004.  Additional letters 
were sent by the RO in March 2006 and February 2007, 
providing information concerning the assignment of a 
disability rating and of an effective date for benefits 
should service connection be granted, as required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any supporting information not in the 
record of evidence that needs to be obtained in order to 
fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).


The Merits of the Claim

The veteran seeks service connection for a psychiatric 
disorder. Specifically, the veteran argues that his 
depression and anxiety are caused by his bilateral hearing 
loss.  Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the evidence is against the claim and that the appeal 
should be denied.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). If there is no 
showing of a chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection can also be found for any disease 
diagnosed after discharge, if all the evidence establishes it 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

A secondary service connection can be granted when a 
disability is the proximate result of or due to a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additionally, the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en 
banc).  Establishing service connection on a secondary basis 
therefore requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either caused by or aggravated by a service connected 
disability.  Id.

The evidence indicates that the veteran is diagnosed with a 
psychiatric disorder, including depression and anxiety, as 
indicated in his December 2006 VA examination.  Therefore, 
the remaining question is if there is a nexus establishing 
the causation of the psychiatric disorder by his bilateral 
hearing loss.  

Although there are several opinions in this regard, the 
weight of the informed evidence indicates that the veteran's 
depressive and anxiety disorders is not caused by military 
service.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence - including the basis of 
medical opinion. See Owens v. Brown, 7 Vet. App. 429 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994). Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (Observing that the 
evaluation of medical evidence involves inquiry into, inter 
alia, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches); 
Mariano v. Principi, 17 Vet. App. 305, 317 (2003) (Observing 
that flawed methodology in creating medical report renders 
physician's opinion of "questionable probative value."); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993)(Observing that a 
specialist's opinion as to a medical matter outside of his or 
her specialty to be given little weight).   


The record indicates that the veteran has been treated for 
both anxiety and depression by VA for several years.  The 
veteran's treating VA physician, J.W.S., M.D., authored 
various medical reports indicating his opinion that the 
veteran has a depression and anxiety due to his hearing loss.  
Of particular note, in a July 2004 VA outpatient treatment 
record, Dr. J.W.S. noted that the veteran was having  
difficulty in misinterpreting the behaviors and intentions of 
others due to his hearing loss.  Dr. J.W.S. stated that the 
veteran was "completely and permanently disabled and 
unemployable due to hearing loss and secondary emotional 
problems."  Dr. J.W.S. also previously reported the 
veteran's hearing loss to be "severe." See, e.g., 
psychiatry notes, dated January 14 and October 11, 2005.  

The veteran was afforded a general medical VA examination in 
August 2005. The VA physician did not have the veteran's 
claims file to review, but reported that he had reviewed 
unspecified "data, documents, progress notes, and [a] 
diagnostic test."  The examiner found the veteran to be 
"completely and permanently disabled and unemployable due to 
hearing loss and major depression," also having noted that 
the veteran's hearing loss was "severe" and "deafness even 
not corrected with bilateral hearing aids."   

After carefully reviewing these opinions, the Board finds 
they are of little probative value, because they are not 
based on an informed review of the record.  Both Dr. J.W.S. 
and the August 2005 VA examiner misapprehend the severity of 
the veteran's bilateral hearing loss - the basis for the 
veteran's claim of secondary service connection.

The clinical record clearly does not demonstrate that the 
veteran's hearing loss is severe, but is evaluated as 20 
percent disabling and only when coupled with the service-
connected tinnitus disorder.  The Board notes in this regard 
that the severity of the disorder was not fully comprehended 
by the August 2005 VA general medical examiner, (i.e., not a 
specialist), as while an August 2005 VA doctor of audiology 
specifically found that although the veteran had "a 
significant hearing impairment, but with the use of 
appropriate amplification he should be able to communicate 
effectively in most environments."  The August 2005 opinion 
is therefore of limited probative value.    

With the specific purpose of ascertaining whether the veteran 
had a mental disorder that was linked to his hearing loss, 
the veteran was afforded a VA examination for mental 
disorders in December 2006.  The examiner found the he could 
not resolve the question of whether the veteran's psychiatric 
disorder was aggravated by hearing impairment without 
resorting to mere speculation.  Close scrutiny of the 
December 2006 VA psychologist's report indicates that it was 
based upon a comprehensive review of the record and a 
detailed interview of the veteran.  Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

The examiner found it was reasonable that the veteran's 
hearing impairment increases his frustration and contributes 
to some of his social withdrawal, which is indicative of the 
intermittent nature of frustration related to his problems 
communicating due to his bilateral hearing loss, a finding 
similar to those in the veteran's outpatient records.  
However, the examiner found no evidence to support an actual 
increase in anxiety triggered solely by the veteran's hearing 
loss.  The examiner found no tangible evidence of an 
incremental anxiety increase based on hearing loss alone that 
would not have to rely on speculation.  The examiner also 
noted that the veteran could not provide an estimate of 
increased anxiety based on his hearing impairment alone.  

In contrast, the symptoms of the veteran's psychiatric 
disorder, in the form of his panic attacks, are noted to have 
been triggered by non-service-related events.  According to 
the December 2006 VA examiner, the veteran stated his first 
panic attack occurred in 1979, but began to occur more 
regularly after the death of his mother in 2000.  The 
frequency of his attacks increased again in July 2006, after 
he was struck by lightning.  

The December 2006 VA examiner also noted that based on the 
veteran's service records, the veteran has a history of 
difficulty adapting to social expectations and behavior prior 
to his diagnosed psychiatric disorder.  The Board emphasizes 
at this juncture that while the examiner's observation is not 
relevant for the purposes of veteran's qualify of service, 
the veteran's military history was deemed to material as it 
reflected on the course of the disorder - a certainly 
relevant consideration, and is supported by a review of the 
veteran's military record.  Shipwash, supra.  The examiner 
found this history suggestive of a long history of 
difficulties for the veteran, prior to his hearing loss.  The 
veteran's history, when taken in conjunction with the 
inability to determine an increase in the veteran's 
psychiatric disorder triggered solely by the veteran's 
hearing loss tends to disprove the veteran's claim.   See 
Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that evidence can be used to prove or disprove a 
disputed issue).

The December 2006 examiner's report contains the most 
completely informed evaluation of the veteran, since the 
examiner had the opportunity to both personally examine the 
veteran and review the veteran's history, including his 
claims file, service records, and VA medical records, which 
included the outpatient records made by the veteran's VA 
psychiatrist.  None of the other examiners had the benefit of 
such a complete picture of the veteran when forming their 
opinions.  

The Board thus places a greater probative value on the 
December 2006 medical opinion.  Winsett v. West, 11 Vet. App. 
420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  The 
December 2006 examiner's statements found it impossible to 
make a determination as to the origin of the mental disorder 
without speculation, based on the examination and evidence, 
and cannot be employed as suggestive of a linkage between the 
current disorder and the service connected hearing loss.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 140, 145-6 (1993).  

It has been held that speculation does not trigger the 
benefit-of-the-doubt application.  38 C.F.R. § 3.102; Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); see Warren v. Brown, 6 Vet. App. 4, 
6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  


The veteran has also provided statements regarding his 
opinion that his psychiatric disorder was caused by his 
bilateral hearing loss.  Although the veteran can provide 
testimony as to his own experiences and observations, the 
factual question of if the veteran's psychiatric disorder can 
be attributed to his bilateral hearing loss is a medical 
question, requiring a medical expert.  

The veteran is not competent to render such an opinion.  
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  38 C.F.R. 
§ 3.159.  The veteran does not have the requisite special 
medical knowledge necessary for such opinion evidence.  
"Competent medical evidence" is evidence that is provided 
by a person qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

When the weight of the evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993).  38 U.S.C. § 5107(b).  38 C.F.R. § 
3.102.  The evidence is against the veteran's claim.  


ORDER

Service connection for a psychiatric disorder, including 
depression and anxiety, secondary to service-connected 
bilateral hearing loss is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


